Citation Nr: 1755577	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  10-27 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for tendonitis of the right shoulder prior to August 2, 2012.

2.  Entitlement to an increased (compensable) evaluation for tendonitis of the left shoulder prior to August 2, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from November 1982 to August 1984, and from October 1987 to January 2006, when she retired.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania in which the RO, in part, denied compensable evaluations for the service-connected shoulder disabilities.  The appellant subsequently moved to Oklahoma and the RO in Muskogee, Oklahoma currently has jurisdiction of the claims file.

While the case was in appeal status, the Philadelphia RO increased the assigned ratings for the shoulder disabilities from zero percent to 10 percent in each shoulder.  The RO assigned an effective date of August 2, 2012, for each one of those two increases.  Accordingly, "staged" ratings were created by this award.  Hart v Mansfield, 21 Vet. App. 505 (2007).  In an October 2012 written statement, the appellant expressed satisfaction with the assignment of the 10 percent ratings, but she indicated that the increase was warranted prior to August 2, 2012.  Therefore, the issues on appeal are as listed on the title page.

In July 2014, this case was remanded by the Board for the scheduling of a Board hearing.  The appellant subsequently presented testimony during a Travel Board hearing conducted by the undersigned Veterans Law Judge in June 2015.  A transcript of that hearing is included in the evidence of record.  The Board remanded the case for additional development in March 2017.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record. 


FINDINGS OF FACT

1.  The appellant is right-handed.

2.  Between July 30, 2007 and August 1, 2012, the appellant's right shoulder disability was manifested, at worst, by painful limited motion that was not restricted to the shoulder level, and without impairment of the humerus, clavicle, or scapula.

3.  Between July 30, 2007 and August 1, 2012, the appellant's left shoulder disability was manifested, at worst, by painful limited motion that was not restricted to the shoulder level, and without impairment of the humerus, clavicle, or scapula.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the criteria for a 10 percent rating, but no greater, for the right shoulder (major) disability based on limitation of motion are met for the period from July 30, 2007 to August 1, 2012.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5200-5203 (2017).

2.  Giving the benefit of the doubt to the Veteran, the criteria for a 10 percent rating, but no greater, for the left shoulder (minor) disability based on limitation of motion are met for the period from July 30, 2007 to August 1, 2012.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5019, 5200-5203 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In a claim for increase, the requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the RO provided the appellant pre-adjudication notice by a letter dated in November 2007. 

The duty to assist was also met in this case.  Here, the appellant was afforded the opportunity to provide testimony to the Board in June 2015.  The evidence of record includes VA and private treatment records.  A VA examination was conducted in November 2007.  That examination is adequate for adjudication purposes because the examiner obtained a reported history from the Veteran and the examiner conducted a thorough physical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Board is aware of the decision of the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that examinations of joints must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible with range of motion (ROM) measurements of the opposite undamaged joint.  The VA examination did not fully comply with Correia in that the examiner did not test for pain with weightbearing.  However, the examiner did test for active and passive ROM and for ROM after repetitive motion.  In addition, a remedial examination in 2017 would be too remote to reasonably relate to the original examination in 2007.  Furthermore, the Board has granted 10 percent for pain for each disability despite the absence of objective evidence of pain on examination; thus, a remedial examination at this point cannot be expected to produce evidence that would benefit the Veteran.  

Therefore, the Board concludes that the VA examination was adequate to the extent that the examination report reflected consideration of the Veteran's medical history and statements and pertinent clinical findings.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the Court confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the Board remand, VA medical treatment records were obtained and the case was readjudicated based on all of the evidence of record.  Therefore, substantial compliance has been achieved.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All relevant facts with respect to the claims addressed in the decision below have been properly developed.  

Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claims

The appellant contends that she is entitled to a compensable evaluation for her right shoulder disability and for her left shoulder disability prior to August 2, 2010.  She testified during her June 2015 Travel Board hearing that she experiences difficulty raising her arms and has pain in her shoulders on a daily basis.  She said that she had difficulty lifting and holding things.

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69.  Review of the evidence reveals that the appellant was noted to be right-handed during her October 2005 VA medical examination.  Thus, the ratings for the right shoulder and the left shoulder are to be made on the basis of the right upper extremity being the major extremity.  

Pursuant to regulatory provisions, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is x-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the Diagnostic Code, a 10 percent rating is for assignment for a major joint.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  The shoulder is considered a major joint.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  

The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Johnson v. Brown, 9 Vet. App. 7 (1997).

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

However, the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The appellant has been granted service connection for tendonitis of the right shoulder and also for the left shoulder.  These disabilities have each been assigned a zero percent evaluation for the period from July 30, 2007 to August 1, 2010.  Those noncompensable evaluations have been assigned under Diagnostic Code 5024, tenosynovitis, which is to be rated on limitation of motion, as arthritis, degenerative.  As previously noted, arthritis due to trauma, substantiated by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  However, the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Each shoulder is rated under Diagnostic Code 5024.

The appellant underwent a VA medical examination in November 2007.  The appellant complained of difficulty with overhead use and lifting more than 15 pounds due to her bilateral shoulder pain.  On physical examination, the appellant demonstrated 180 degrees of flexion and abduction in each upper extremity, as well as 30 degrees of adduction and 90 degrees of internal and external rotation; this was accomplished on active and passive testing.  There was no evidence of pain on motion and there was no limitation of motion with repetitive testing.

Review of the appellant's VA medical treatment records reveals that she reported not doing well with her shoulders during an August 2007 VA clinic visit.  A September 2007 physical therapy note indicates that no muscle atrophy was noted and the appellant had good upper extremity strength.  Muscle testing was 5/5 for each shoulder.  The appellant's range of motion in each shoulder was described as within normal limits.  In October 2007, the appellant complained of increasing shoulder pain.  In November 2007, the appellant reported that her shoulder pain flared up in the evening.  In May 2008, the appellant said that her shoulders initially were better due to physical therapy but they had gone back to how they had been prior to therapy.  

Review of the appellant's private medical treatment records reveals that she complained of bilateral shoulder pain in April 2010.  On physical examination, she demonstrated no overt pain behavior.  Her bilateral shoulder range of motion was grossly functional and symmetric.  She had 5/5 strength in her upper extremities.

In summary, the evidence of record does demonstrate that the appellant has consistently complained of right shoulder pain and left shoulder pain.  There are clinical notations of pain and need for physical therapy.  In addition, the appellant's statements about her pain, pain on use, additional restrictions on use and reduced range of motion are lay assertions which may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Another factor to consider is the degree of pain experienced by the claimant.  With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described her subjective complaints of worsening pain, and objective medical evidence has indicated that the appellant sought treatment for her bilateral shoulder pain.  

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed when adjudicating claims under the diagnostic codes that require consideration of limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board also notes that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least the minimum compensable rating for the joint.  For the shoulder joint, 10 percent is the minimum rating available under either Diagnostic Code 5003 or Diagnostic Code 5203, impairment of the scapula; this is true for both the major arm and the minor arm.

Examining the evidence summarized above, and giving due consideration to the provisions under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical evidence of record shows that the appellant's orthopedic right shoulder symptomatology does approximate the schedular criteria for an evaluation of 10 percent for that disability and has done so throughout the appeal period.  The pain and functional limitations caused by the right and left shoulder disorders are contemplated in the evaluation for the orthopedic symptomatology of the shoulder that is represented by the 10 percent rating awarded herein.  In so holding, the Board finds that the Veteran's report of bilateral shoulder pain and limitations are credible and consistent with the medical evidence of record. 

An evaluation in excess of 10 percent is not warranted however.  The movement of the shoulder and arm joint is covered in the regulations by Diagnostic Codes 5200 to 5203.  Under the applicable provisions, a 30 percent evaluation is warranted for favorable ankylosis of the scapulohumeral articulation of the major upper extremity with 20 percent for the minor arm.  Ankylosis is considered to be favorable when abduction is possible to 60 degrees and the individual can reach his or her mouth and head.  Ankylosis of the scapulohumeral articulation of the major upper extremity that is intermediate between favorable and unfavorable ankylosis warrants a 40 percent evaluation with 30 percent for the minor arm.  A 50 percent evaluation of the major upper extremity requires unfavorable ankylosis with 40 percent for the minor arm.  Ankylosis is considered to be unfavorable when abduction is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  In this case, no ankylosis of either shoulder is present.

A 20 percent evaluation is warranted for limitation of motion of the major or minor arm when motion is possible only to the shoulder level.  A 30 percent evaluation is warranted for limitation of motion of the major arm when motion is possible to midway between the side and shoulder level with 20 percent for the minor arm.  A 40 percent evaluation for the major upper extremity requires that motion be limited to 25 degrees from the side with 30 percent for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  In this case, no limitation of motion of either shoulder was demonstrated at any time during the appeal period.

Diagnostic Code 5202 provides a 20 percent evaluation for malunion of the major humerus with a moderate deformity and a 30 percent evaluation with a marked deformity; malunion of the minor humerus with either a moderate or a marked deformity warrants 20 percent.  A 20 percent evaluation is also warranted for recurrent dislocation of the major humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, and a 30 percent rating is warranted for frequent episodes and guarding of all arm movements; a minor arm with either of those symptoms is evaluated as 20 percent disabling.  

Impairment of the major humerus is rated at 50 percent if there is a fibrous union, 60 percent if there is nonunion or false flail joint, and 80 percent if there is loss the head of humerus, with flail shoulder; again, the minor arm with those symptoms is evaluated as 10 percent less than the major arm evaluations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.

Finally, malunion of the clavicle or scapula, or nonunion without loose movement, warrants a 10 percent evaluation on either side.  A 20 percent evaluation on either side requires nonunion with loose movement or dislocation.  These disabilities may also be rated on the basis of impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  In this case, the appellant does not have malunion or nonunion of either clavicle.

Applying the diagnostic codes, there is no objective clinical evidence of ankylosis of either shoulder at any time.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  Diagnostic Code 5200 is therefore not for application.  The appellant was able to demonstrate full range of motion in each shoulder during the appeal period, therefore limitation only to the shoulder level has not been shown and a higher rating is not warranted under Diagnostic Code 5201.  Loss of the head of the humerus (flail shoulder) has not been demonstrated, nor has nonunion of the humerus (false flail joint).  There is no clinical evidence of the existence of fibrous union.  Thus the criteria for a higher schedular rating under Diagnostic Code 5202 have not been met.  In addition, neither malunion of the clavicle or scapula, nor nonunion without loose movement, has been demonstrated in the appellant's major (right) upper extremity or in the minor (left) upper extremity.  Thus the criteria for a higher schedular rating under Diagnostic Code 5203 have not been met.  Furthermore, no impairment of function of a contiguous joint has been clinically demonstrated.

Thus Board finds that a 10 percent rating for painful limited motion of both the right shoulder and the left shoulder is warranted from July 30, 2007 to August 1, 2012.  While the VA examination in November 2007 showed full range of motion of each shoulder, and although the Veteran has related difficulty with lifting objects, her range of motion of the shoulders has never been limited to at shoulder level, or less.  However, because the shoulder is a major joint and painful motion has been competently indicated, the Board concludes that a 10 percent evaluation is warranted for painful limited motion.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that a compensable rating for painful motion may be considered for painful joints even without the presence of arthritis); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (a musculoskeletal disability must be rated based on the overall functional loss caused by factors under 38 C.F.R. §§ 4.40 and 4.45, to include pain and pain on movement).  

In the absence of limitation of either shoulder to at least shoulder level, a higher evaluation is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Accordingly, a 10 percent evaluation, but no greater, is granted for the right shoulder tendonitis.  Likewise, a 10 percent evaluation, but no greater, is granted for left shoulder tendonitis.



ORDER

Entitlement to an evaluation of 10 percent, but not more, is granted for the right shoulder disability for the period from July 30, 2007 to August 1, 2012, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation of 10 percent, but not more, is granted for the left shoulder disability for the period from July 30, 2007 to August 1, 2012, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


